Opinion issued March 6, 2014




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-13-00863-CV
                           ———————————
        DOV K. AVNI A/K/A DOV AVNI KAMINETZKY, Appellant
                                       V.
                       DAVID A. NEWMAN, Appellee


                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Case No. 2010-22875


                         MEMORANDUM OPINION

      Appellant, Dov K. Avni a/k/a Dov Avni Kaminetzky, has failed to timely

file a brief. See TEX. R. APP. P. 38.6(a) (governing time to file brief), 38.8(a)

(governing failure of appellant to file brief).   Appellant’s brief was due on

December 9, 2013. See TEX. R. APP. P. 38.6(a). On December 27, 2013, appellant
filed a motion for extension of time to file appellant’s brief. See TEX. R. APP. P.

10.5(b), 38.6(d). On January 9, 2014, the Court denied appellant’s motion because

appellant provided no explanation for the need for an extension. See TEX. R. APP.

P. 10.5(b)(1)(C) (requiring moving party to state facts relied on to reasonably

explain need for extension). The Court also notified appellant that this appeal was

subject to dismissal, if appellant did not file his brief or a proper motion for

extension of time providing a reasonable explanation for the need for an extension

by January 20, 2014. See TEX. R. APP. P. 4.1, 10.5(b), 38.1, 38.6(d), 38.8(a)(1),

42.3(b).

      On February 6, 2014, appellant filed another motion for extension of time to

file appellant’s brief. See TEX. R. APP. P. 10.5(b), 38.6(d). Appellant’s motion

fails to comply with Texas Rule of Appellate Procedure 10.5(b) and specifically

fails to include any explanation for the need for an extension, as required by the

Rules and our January 9, 2014 order. See TEX. R. APP. P. 10.5(b). Appellant’s

motion for extension is denied. See TEX. R. APP. P. 10.5(b), 38.6(d) (motion for

extension must comply with Rule 10.5(b)).

      Because appellant has failed to file a brief or a proper motion for extension

of time, we dismiss the appeal for want of prosecution for failure to timely file a

brief. See TEX. R. APP. P. 42.3(b). We dismiss any pending motions as moot.




                                         2
                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.




                                         3